Per Curiam.

On October 25, 1967 the respondent was convicted, after trial, of conspiracy to defraud the United States Immigration and Naturalization Service, in that he arranged sham marriages for the purpose of having the parties avoid immigration restrictions. The respondent, in effect, was sentenced to one year, .the execution of which was suspended and he was fined $30,000, which was paid.
It is on the basis of that conviction, that this charge was brought. The Referee sustained the charge and we confirm such finding, and hold that respondent is guilty of professional misconduct.
Conviction of the above-mentioned Federal crime is a serious offense, involving fraudulent conduct. The respondent, therefore, should be disbarred.
Stevens, J. P., Eager, Capozzoli, McGtvern and Rabin, JJ., concur.
Respondent disbarred effective December 23, 1968.